Order entered October 3, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-13-00894-CV

                                     ERIC DRAKE, Appellant

                                                  V.

                                   SUNHEE PI, ET AL., Appellees

                        On Appeal from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. CC-09-01374-E

                                             ORDER
       By order dated September 20, 2013, the Court granted appellant’s motion for an extension

of time to file a motion to review the trial court’s September 13, 2013 order sustaining the contest to

his affidavit of indigence. Appellant filed his motion for review on September 24, 2013. Appellant

stated in his motion that he served a copy of it with the “district attorney’s office.” The district

attorney’s office does not represent appellees. Because appellant’s motion was not properly served,

we STRIKE the motion without prejudice to appellant filing a motion for review that is properly

served on the following persons:

       1.    Mr. Wm. Lance Lewis
            Quilling, Selander, Lownds, Winslett, & Moser, P.C.
            2001 Bryan St., Suite 1800
            Dallas, Texas 75201-3070
         2. Ms. Kristina Nadine Kastl
            Kastl Law, PC
            4144 N. Central Expy., Suite 300
            Dallas, Texas 75204-3136

         3. Mr. John Warren
            Dallas County Clerk
            509 Main St., Suite 200
            Dallas, Texas 75202-3551

         4. Ms. Vikki Ogden
            Official Court Reporter
            County Court at Law No. 5
            George Allen, Sr. Courts Building
            600 Commerce St., 5th Floor
            Dallas, Texas 75202

Any motion for review must be filed ON OR BEFORE OCTOBER 14, 2013.

         If appellant files a motion for review in compliance with this order Mr. Warren and Ms.

Ogden must file the clerk’s record and reporter’s record of the hearing on the contest, WITHIN

THREE DAYS AFTER THE MOTION IS FILED. See TEX. R. APP. P. 20.1(j)(3).

         We DIRECT the Clerk of this Court to send a copy of this order by first-class mail to

appellant and by electronic transmission to counsel for appellees, John Warren, and Vikki

Ogden.



                                                    /s/    ELIZABETH LANG-MIERS
                                                           JUSTICE